Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/28/2022.  Presently claims 16-33 are pending. 

Response to Arguments

Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments; except claims 21, 30-31.

No response is received regarding the rejection of claim 21.
Applicant argued that the Examiner’s statement rejection is not true, the Applicant refers to paragraph 0059 of the Applicant’s specification.
In response to this argument, there is nothing in the paragraph 0059 disclose “the infeed element includes a longitudinal center plane extending parallel to the cutting edge, and the infeed element includes a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge; and the infeed bevel is at an acute angle both to the longitudinal center plane and to the transverse center plane”; it appears that the Applicant relied on the Applicant’s drawing for supporting the limitations of claims 30-31;
Further, the definition of the edge is “line segment on the boundary joining one vertex (corner point) to another”, so it is one-dimension element and the line cannot be extended along two different axes,

    PNG
    media_image1.png
    710
    1345
    media_image1.png
    Greyscale


















Furthermore, according to fig.8, the cutting edge (34.1) is extended along the x-axis (please see below the annotated fig.8 of the Applicant’s disclosure);

    PNG
    media_image2.png
    408
    630
    media_image2.png
    Greyscale

 









According to the Applicant’s disclosure; the longitudinal center plane is identified by the broken line labeled ML in fig.11, so the longitudinal center plane must be extended along x-axis of the fig.8; and
According to the Applicant’s disclosure; the transverse center plane is identified by the broken line labeled MQ in fig.10, so the transverse center plane must be extended along z-axis of the fig.8; 
Therefore, it is correct that the longitudinal center plane is extending parallel to the cutting edge, and the transverse center plane extending perpendicular to the longitudinal center plane
transverse center plane is extending parallel to the cutting edge;
the transverse center plane is extending perpendicular to the cutting edge.
Accordingly, this argument is not persuasive. 
Therefore, the claims are unclear and indefinite. Proper clarification is required to examine claims 30-31 in view of the available prior arts.

Applicant's arguments filed 01/28/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive, except the rejection in view of the prior art of Muller (US5549025A).

Applicant argued that the prior art of Smeets (US20170113227A1):
(1) None of the cited references teach an "infeed element provided in the row 
of cutting elements as a longitudinal extension of the row of cutting 
elements" 
(2) None of the cited references teach such an infeed element having "an 
infeed bevel ... extending indirectly or directly to the cutting edge." 
(3) None of the cited references teach such an infeed bevel "arranged with a 
setback with respect to the exposed surfaces and toward the cutting 
surfaces of the cutting elements." 
(4) None of the cited references teach such an infeed element which is "a 
sintered part" on which an "infeed bevel" is formed by a sintering process. 

In response to this argument, the prior art of Smeets (US20170113227A1) disclose:
a shear bar for a material shredder (abstract and fig.1: (1)), comprising: 
a carrier (fig.1: (15)) including a cutting region (fig.1: (31)) (paragraphs 0036-0037); 
a plurality of cutting elements (fig.1: (30)) set alongside one another in a row extending in a longitudinal direction in the cutting region (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), 
each of the cutting elements (fig.1 (30)) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (fig.1 (34)) of the cutting element extending transversely to a cutting direction and an exposed surface (fig.1 (33)) of the cutting element extending in the cutting direction, 
at least some of the partial edges of the cutting elements forming a cutting edge (fig.1: the cutting edge that formed by the elements (34)) of the shear bar configured for cutting engagement with a material to be shredded; and 
an infeed element provided in the row of cutting elements as a longitudinal extension of the row of cutting elements (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), the infeed element including an infeed bevel (paragraph 0041 and figs 1-2 and 8: the recess (17) having the attachment portion (174), the attachment portion (174) having a bevel profiled, the geometry of the closing hard material elements (30) is adapted to the shape of the attachment portion (174). And from paragraph 0041 and figs.1-3; the geometry of the closing hard material elements (30) having the bevel profiled to be adapted to the attachment portion (174)),

the infeed bevel (figs.1-2 and 8: the geometry of the closing hard material elements (30)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (fig.1 (33)) and toward the cutting surfaces (fig.1: (34)) of the cutting elements.

Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Accordingly, this argument is not persuasive. 

Applicant argued that the prior art of Lutz (US20170020066A1):
(1) None of the cited references teach an "infeed element provided in the row 
of cutting elements as a longitudinal extension of the row of cutting 
elements" 
(2) None of the cited references teach such an infeed element having "an 
infeed bevel ... extending indirectly or directly to the cutting edge." 

setback with respect to the exposed surfaces and toward the cutting 
surfaces of the cutting elements." 
(4) None of the cited references teach such an infeed element which is "a 
sintered part" on which an "infeed bevel" is formed by a sintering process. 

In response to this argument, the prior art of Lutz (US20170020066A1) disclose:
Regarding claim 16, Lutz disclose a shear bar for a material shredder (abstract and fig.1: (4)), comprising: 
a carrier (fig.1: (4)) including a cutting region (fig.1: the cutting region that formed by the elements (2)) (paragraphs 0017-0018 and 0023-0025); 
a plurality of cutting elements (fig.1: (see fig.1 below)) set alongside one another in a row extending in a longitudinal direction (see fig.1 below: the cutting elements are extended in a long longitudinal direction) in the cutting region, 
each of the cutting elements (see fig.1 below) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (see fig.1 below)) of the cutting element extending transversely to a cutting direction and an exposed surface (see fig.1 below) of the cutting element extending substantially in the cutting direction, 
at least some of the partial edges of the cutting elements forming a cutting edge (see fig.1 below: the cutting edge that formed by the cutting surfaces) of the shear bar configured for cutting engagement with a material to be shredded; and 
as a longitudinal extension of the row of cutting elements (see fig.1 below: the cutting elements are extended in a long longitudinal direction), the infeed element including an infeed bevel (fig.7: see the slope of the element (6) where the element (2) is inserted
the infeed bevel extending indirectly or directly to the cutting edge (see fig.1 below), 
the infeed bevel (fig.7: (2)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (see fig.1 below) and toward the cutting surfaces (see fig.1 below) of the cutting elements.

Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Accordingly, this argument is not persuasive. 




    PNG
    media_image3.png
    523
    941
    media_image3.png
    Greyscale












Applicant argued that that the prior art of Smeets (US20170113227A1) does not disclose claims 17-18.

In response to this argument, Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them;
Regarding claim 17, Smeets disclose wherein: the infeed element includes an infeed-element cutting edge aligned with the cutting edge of the shear bar (figs.1-2 and 8: the cutting edge that formed by the elements (34) of the elements (30); the geometry of the closing hard material elements (30) having a cutting edge aligned with the cutting edge of the shear bar) (paragraph 0041).  

Regarding claim 18, Smeets disclose wherein: the infeed element includes an upper-side cover portion transitioning flush into the cutting surface (fig.1: (34)) of an adjacent one of the cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) having the same top element (34)) (paragraph 0041).  
Accordingly, this argument is not persuasive. 

Applicant argued that that the prior art of Lutz (US20170020066A1) does not disclose claim 18.

In response to this argument, Applicant must discuss the references applied against the claims, explaining how the claims avoid
Regarding claim 18, Lutz disclose wherein: the infeed element includes an upper-side cover portion transitioning flush into the cutting surface (fig.1 and 7: (12))) of an adjacent one of the cutting elements (see fig.1 above).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and  30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The term “substantially" in claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 22 is rejected because it depends from claim 21.

Regarding claims 30 and 31, in lines 2-4 the phrase “the infeed element includes a longitudinal center plane extending parallel to the cutting edge, and the infeed element includes a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge”  render the claims indefinite because:
The claim recited “a longitudinal center plane extending parallel to the cutting edge”,
Then the claim recited “a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge”;
And this is against math science, if the transverse center plane is perpendicular to the longitudinal plane, then it is impossible for the transverse center plane to be parallel to the cutting edge;

Therefore, the claims are unclear and indefinite. Proper clarification is required in order to examine claims 30-31 in view of the available prior arts.

    PNG
    media_image4.png
    156
    769
    media_image4.png
    Greyscale






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 24-25 and 32 are rejected under 35 U.S.C. 102 (a)(1) being anticipated by Smeets (US20170113227A1).
Regarding claim 16, Smeets disclose a shear bar for a material shredder (abstract and fig.1: (1)), comprising: 
a carrier (fig.1: (15)) including a cutting region (fig.1: (31)) (paragraphs 0036-0037); 
a plurality of cutting elements (fig.1: (30)) set alongside one another in a row extending in a longitudinal direction in the cutting region (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), 
each of the cutting elements (fig.1 (30)) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (fig.1 (34)) of the cutting element extending transversely to a cutting direction and an exposed surface (fig.1 (33)) of the cutting element extending in the cutting direction, 
at least some of the partial edges of the cutting elements forming a cutting edge (fig.1: the cutting edge that formed by the elements (34)) of the shear bar configured for cutting engagement with a material to be shredded; and 
an infeed element provided in the row of cutting elements as a longitudinal extension of the row of cutting elements (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), the infeed element including an infeed bevel (paragraph 0041 and figs 1-2 and 8: the recess (17) having the attachment portion (174), the attachment portion (174) having a bevel profiled, the geometry of the closing hard material elements (30) is adapted to the shape of the attachment portion (174). (And 
the infeed bevel extending indirectly or directly to the cutting edge (fig.1: the cutting edge that formed by the elements (34)), 
the infeed bevel (figs.1-2 and 8: the geometry of the closing hard material elements (30)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (fig.1 (33)) and toward the cutting surfaces (fig.1: (34)) of the cutting elements.
Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

Regarding claim 17, Smeets disclose wherein: the infeed element includes an infeed-element cutting edge aligned with the cutting edge of the shear bar (figs.1-2 and 8: the cutting edge that formed by the elements (34) of the elements (30); the geometry of the closing hard material elements (30) having a cutting edge aligned with the cutting edge of the shear bar) (paragraph 0041).  

Regarding claim 18, Smeets disclose wherein: the infeed element includes an upper-side cover portion transitioning flush into the cutting surface (fig.1: (34)) of an adjacent one of the cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) having the same top element (34)) (paragraph 0041).  

Regarding claim 19, Smeets disclose wherein: the infeed element includes a front-side exposed infeed-element surface transitioning flush into the exposed surface (fig.1: (33)) of the adjacent one of the cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) having the same front element (33)) (paragraph 0041).  

Regarding claim 24, Smeets disclose wherein: the infeed element is provided at one longitudinal-side end of the row of cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) is provided at the end of the row cutting elements) (paragraph 0041).  

Regarding claim 25, Smeets disclose a second infeed element provided at an opposite longitudinal-side end of the row of cutting elements from the first infeed element (fig.1: the left and the right recess (17)) (figs.1-2 and 8: the geometry of the closing hard material elements (30) is provided at the left and the right recess (17)) (paragraph 0041).  

Regarding claim 32, Smeets disclose, wherein: the row of the row of cutting elements is a first row of cutting elements; and the carrier includes a second row of cutting elements on an opposite side of the carrier from the first row of cutting elements, 
the second row of cutting elements forming a second cutting edge and including at least one infeed element (fig.1: the proximal and distal of the elements (17), which have the geometry of the closing hard material elements (30)) (paragraph 0041)

Claims 16, 18-23, 26-29 and 33 are rejected under 35 U.S.C. 102 (a)(1) being anticipated by Lutz (US20170020066A1).

Regarding claim 16, Lutz disclose a shear bar for a material shredder (abstract and fig.1: (4)), comprising: 
a carrier (fig.1: (4)) including a cutting region (fig.1: the cutting region that formed by the elements (2)) (paragraphs 0017-0018 and 0023-0025); 
a plurality of cutting elements (fig.1: (see fig.1 below)) set alongside one another in a row extending in a longitudinal direction (see fig.1 below: the cutting elements are extended in a long longitudinal direction) in the cutting region, 
each of the cutting elements (see fig.1 below) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (see fig.1 below)) of the cutting element extending transversely to a cutting direction and an exposed surface (see fig.1 below) of the cutting element extending substantially in the cutting direction, 

an infeed element (fig.7: (2)) provided in the row of cutting elements as a longitudinal extension of the row of cutting elements (see fig.1 below: the cutting elements are extended in a long longitudinal direction), the infeed element including an infeed bevel (fig.7: see the slope of the element (6) where the element (2) is inserted
the infeed bevel extending indirectly or directly to the cutting edge (see fig.1 below), 
the infeed bevel (fig.7: (2)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (see fig.1 below) and toward the cutting surfaces (see fig.1 below) of the cutting elements.

    PNG
    media_image3.png
    523
    941
    media_image3.png
    Greyscale
Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).







Regarding claim 18, Lutz disclose wherein: the infeed element includes an upper-side cover portion transitioning flush into the cutting surface (fig.1 and 7: (12))) of an adjacent one of the cutting elements (see fig.1 above).  

Regarding claim 19, Lutz disclose wherein: the infeed element includes a front-side exposed infeed-element surface transitioning flush into the exposed surface (see fig.1 above) of the adjacent one of the cutting elements (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface (see fig.1above)).  

Regarding claim 20, Lutz disclose wherein: the infeed bevel of the infeed element is delimited on oppositely located sides by an edge (fig.7: the edge between elements (6) and (10)) and by a transition region (fig.7: the region at element (8)), 
the edge (fig.7: the edge between elements (6) and (10)) transitioning into the upper-side cover portion (fig.7: (12)) and the transition region (fig.7: the region at element (8)) transitioning into the front-side exposed infeed-element surface (see fig.1 above).

Regarding claim 21, Lutz disclose wherein: the infeed bevel includes a surface-shaped portion (fig.8: (9)) extending substantially in a direction of the cutting edge of the shear bar (see fig.1 above), 
the surface-shaped portion terminating at one longitudinal-side end (fig.8: (6)) in a first carryover region (fig.8: the region that formed by elements (6, and 9-10) terminating in at least one of the upper-side cover portion (fig.7: (12)) and the front-side exposed infeed- element surface (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface) (see fig.1 above), 

the first carryover region adjoining the surface-shaped portion at an angle between flat surfaces or in a curved shape (fig.8: the region that formed by elements (6, and 9-10) .  

Regarding claim 22, Lutz disclose wherein: the infeed element includes an abutment face (figs.7-8: (6)) at one longitudinal-side end adjacent the adjacent cutting element, and 
an end portion (fig.8: (11)) at an oppositely located longitudinal-side end (fig.8: (6)); and 
the infeed element includes a second carryover region (fig.8: the region that formed by elements (8-9, and 10)) in a region of the end portion, 
the second carryover region adjoining the infeed bevel at an angle between flat surfaces fig.8: the region that formed by elements (8-9, and 10)) or in a curved shape .  

Regarding claim 23, Lutz disclose wherein: the infeed element is delimited on its upper side by the upper-side cover portion (fig.7: (12)) and on its lower side by a bottom parallel to the upper-side cover portion (fig.8: element (4)); and 

the infeed element is delimited at its front by the front-side exposed infeed- element surface (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface), and 
the front-side exposed infeed-element surface adjoins at least one of the upper-side cover portion and the bottom.  

Regarding claim 26, Lutz disclose wherein: the infeed element (figs.1-3: (2)) is integrated into the row of cutting elements between two adjacent cutting elements (see fig.1 above).  

Regarding claim 27, Lutz disclose wherein: the infeed bevel is a first infeed bevel; and the infeed element includes a second infeed bevel at an angle to the first infeed bevel (fig.3: left and right elements (2)), and 
the infeed bevels transition into one another directly or via a joining portion (figs.1-3: (4)).  

Regarding claim 28, Lutz disclose wherein: the infeed bevel is a first infeed bevel; and the infeed element is delimited on its upper side by an upper-side cover portion (fig.3: (12)); 

the infeed bevels transition into one another via a joining portion (figs.1-3: (4)); and the joining portion terminates with a joining edge (fig.3: (6)) 9forming a transition between the joining portion and the upper-side cover portion.  

Regarding claim 29, Lutz disclose wherein: the joining portion (fig.3: (4)) includes a flat surface or a concavely curved surface between the two infeed bevels.  

Regarding claim 33, Lutz disclose further comprising: a row of armor elements (fig.2: (12)) located on an upper side of the carrier and adjoining the row of cutting elements, the armor elements being plate-shaped elements made of metal carbide (paragraph 0017: wear resistant layer (12)” corresponding to the metal carbide, see the picture below”)

    PNG
    media_image5.png
    540
    929
    media_image5.png
    Greyscale














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753